                    Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 1 of 21


1    Mark E. Ellis - 127159
     Lawrence K. Iglesias - 303700
2    ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
3    Sacramento, CA 95815
     Tel:(916)283-8820
4    Fax:(916)283-8821
     mellis@ellislawgrp.com
5    Iglesias@ellislawgrp.com
6 Attorneys for Cross-Defendant CREDIT CONSULTING SERVICES

7

8                                          UNITED STATES DISTRICT COURT
9                                       NORTHERN DISTRICT OF CALIFORNIA
10

11    CREDIT CONSULTING SERVICES,                                     Federal Case No:
12                 Plaintiff,                                         San Benito County Case No.: CL-18-00541
13    v.                                                              CROSS-DEFENDANT CREDIT
                                                                      CONSULTING SERVICES'NOTICE
14    CLIFTON SCOTT,                                                  OF REMOVAL OF ACTION UNDER
                                                                      28 U.S.C.§ 1441(FEDERAL
15                 Defendant.                                         QUESTION)
16
      i    ~   ~       ~     ~ ~~~~~slA~l~J~l




18

19             TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20             PLEASE TAKE NOTICE that Cross-Defendant hereby removes to this Court the state court
21   action described below:
22             1.          On December 19, 2018, an action was commenced in Superior Court, State of
23 California, San Benito County, entitled CLIFTON SCOTT,Cross-Complainant, v CREDIT

24 CONSULTING SERVICES, Cross-Defendant, as case number CL-18-00541.

25             2.          On or about December 19, 2018, CREDIT CONSULTING SERVICES was served
26 with the Summons Cross-Complaint and Cross-Complaint, attached hereto as Exhibit A.

27             3.          This Court has jurisdiction to hear this case because this action is a civil action of which
28 this Court has original jurisdiction under 28 U.S.C. § 1331 of Cross-Plaintiff's federal claims and

                                                                -1-
                    CROSS-DEFENDANT CREDIT CONSULTING SERVICES' NOTICE OF REMOVAL TO FEDERAL COURT
              Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 2 of 21


 1   supplemental jurisdiction under 28 U.S.C. § 13b7 of Cross-Plaintiff's related state law claims, and is
2 one which may be removed to this Court by cross-defendant pursuant to the provisions of28 U.S.C. §

3    1441(a)in that it arises under the federal Fair Debt Collection Practices Act(15 U.S.C.§ 1692,et seq.).
4 Dated: January 18, 2019
                                                  ELLIS LAW GROUP LLP
5

6                                                 By is/Lawrence K. Iglesias
                                                    Lawrence K. Iglesias
7                                                   Attorney for Cross-Defendant
                                                    CROSS-DEFENDANT CREDIT CONSULTING
8                                                   SERVICES
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-
              CROSS-DEFENDANT CREDIT CONSULTING SERVICES' NOTICE OF REMOVAL TO FEDERAL COURT
Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 3 of 21




        ,-
        ,;;                                                                               ,~ ,.
        ~:M.                                        ~~~n
         r-3:                      ~                                                                    :'~.
        .V:.:                      :: ~
        '.t::.:..:.::~•si
          v .::
         v.v. ,c,
                                                                                            ..         ,
                                                                                                       ~s.
                                                                                                        .. .
        ~,.~
                                                                          s~
        ~:s                               r::Xr                           ~v'..~5~
                                                                          r'1,,~'<..~,o           <'           x
        .h:.,.x.N,;-.f,     ate.          %::*4~,   s.,3   ...a   P   ~                     ;.:                .,:,
                                Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 4 of 21
                                                                                                                                                 suns-~~o
                                               SUMMONS                                                                 FOR couRr use onr~r
                                                                                                                   (SOLO PRRA USO DE LA COR7E)
                                         CFOSS^COC~I~~CII CI6
                        (CITACION JUDICIAL-CONTRADEMANDA)
 NOTICE TO CROSS-DEFENDANT:
(AVtSO AL CONTRA-DEMANDADO
 CLIFTON JAMES SCOTT,an be alf of himself and all others similarly
 situated.
YOU ARE BEING SUED BY CROSS-COMPLA(NAN7:
(LO ESTA DEMANDANDO EL CONTRADEMANDANTE):
 CREDIT CONSULTING SERVICES,INC., a California corporation;
 Additional Parties Attachment for is attached.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a writ#en response at this court and have a
  copy served on the cross-complainant. A letter or phone call wiU not protect you. Your wriften response must be in proper legal form if you
  want the court to hear your case. There may be a court form that you can use for your response. You can find these court forms and more
  information at the California Courts Online Self-Wetp Center(www.caurfinfo.ca.gov/selthefp), your county !aw library, or the courthouse
  nearest you.!f you cannot pay the filing fee, ask the court clerk for a fee waiver form. if you da not file your response on time, you may
  lose the case by default, and your wages, money,and property may betaken without further warning from the courf.
    There are ofher legal requirements. You may want to call an attorney right away. If you do noE know an attorney, you may want to cafi an
  attorney referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services
  program. You can locate these nonprofit groups at the California Legal Services Web site(www.Jawhe/pcalifornia.org), the California
  Courts Online Self-Help Center(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE:The
  courE has a statu#ory lien for waived fees and costs on any settlement or arbitration award of $10,000 or more in a civil case. The courPs
  lien must be paid before the court wiN dismiss the case.
      Tiene 30 DJAS DE CALENDARIO despues de qua le entreguen esta citacidn y papeles legates papa presenfar una respuesta por escrito
  en esta Corte y hacer qua se enfregue una copia ai contrademandante. Una Carta o una //amada to%fdnica no to profegen. Su respuesta
  por escrifo tJene qua estar en formato legal correcto si desea qua procesen su caso en !a carte. Es posible qua hays un formulario qua
  usfed pueda usar pars su respuesta. Puede encontrar estos formularios de /a Corte y mas informacion en el Cenfro de Ayuda de /as
  Comes de California {www.sucorte.ca.gov), en la bibliateca de!eyes de su condado o en !a Corte qua !e quede mas cerca. S!no puede
  pagar la cuota de presentacion, pida at secretario de!a Corte qua !e de un formulario de exencion de pogo de cuotas. Si no presenia su
  raspuesta a tiempo, puede perder e/ caso por incumptimienio y la Corte /e podr~ quitar su sueldo, dinero y bienes sIn mas advertencia.
      Hay oiros requisitos lega/es. Es recomendable qua !lame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un
  servicia de remision a ahogados. Si no puede pagan a un abogado, es posible qua cumpla con tos requisitos para obfenerservicios Legates
  gratuitos de un programa de servicros /ego/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de
  California Legal Services,{www.lawhelpcalifarnia.org), en e/ Centro de Ayuda de tas Comes de California (www.sucorte.ca.gov}, o
  oniendose en confacfo con la Corte o el colegio de abogados locales. AV/SO:Porley, la Corte tiene derecho a reclamar /as cuotas y /os
  cosios exentos por imponer un gravamen sobre cualquier recuperacion de $90,000 d mas de valor recibfda mediante un acuerdo o una
  concesion de arbifraje en un caso de derecho civil Tiene qua pagan el gravamen de la carte antes de qua /a Corte pueda desechar e!Casa.
                                                                                              SHORT NAME OF CASE(from Complaint):(Hombre de Caso):
The name and address of the court is:
(E!Hombre y direccion de la Corte es):                                                        CREDIT CONSULTING SERVICES v. SCOTT
San Benito County Supanion Court                                                              CASE NUMBER:(Numero del Caso);
440 5th Street Room ZO5                                                                       CL-18-00541
Hollister, CA X5023
The name, address, and telephone number of cross-complainant's attorney, or cross-complainant without an attorney, is:
(EI Hombre, la direccion el numero de telefono de!abogado del contrademandanfe, o de!contrademandante qua no fiene
a6ogado, es): Fred VVySchwinn(SBN 225575)                                      1435 KoII Cixcle, Suite 104
Consumer Law Center, Inc.                                                      San Jose, California 95112-4610
(408)294-6100
DATE:                                                      Clerk, by                                                                           , Qeputy
(Fecha)                                                    (Secretario)                                                                        (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons(form POS-090).)
(Para prueba de entrega de esta citaciorruse el formulario Proof of Service of Summons (POS-d10),)
                                   "' NOTICE fi0 `fNE PERSON SERVED: You are served
 jSEALJ                                  ~. 'as an individual cross-defendant.
                                      •
                                   .. ~: 2. .
                                            : as,the.person sued under the fictitious name of(specify):

                                            .' r        .
                                        3~~ion behalf of(specify):
                                         (under:,  CGP 416.10 (corporation)                               CCP 416.60(minor)
                                         .. ~ ~ ~  CGP~416.20(defunct corporation)                        CCP 416.70(conservatee)
                                               ~~  CCP 416.40 (association or partnership)                CCP 416.90 (authorized person)
                                                     other {specify):
                                        4.(~ by personal delivery on {date):                                                                       Page 1 of 7
Form Ado tedtorMandaloryUse                                                                                       Code o(Civi~ Procedure, §§412.20, 428.60, 465
  JudiciaPCouncilofCalifomia.   ~LQ ~   Esser►tiat     SUMMONS ~ CROSS-COMPLAINT                                                           wwvr.courfinlo.ca.gov
 SUM-t 10[Rev. July 1, 2009
                                ~eb.com „~ FOI'ti1S'
                               Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 5 of 21                          SUM-200(A;
     SHORT TITLE:                                                                           CASE NUMBER;
  — CREDIT CONSULTING SERVICES,INC. v. SCOTT                                                CL-18-00541


                                                      INSTRUCTIONS FOR USE
 r This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
 ~ if this attachment is used, insert fhe following statement in the plaintiff ar defendant box on the summons: "Additional Parties
   Attachment form is attached."

 List additional parties(Check only one box. Use a separate page for each type ofparty.):

         Plaintiff                 Defendant   ~j Cross-Complainant   Cross-Defendant

RODNEY LYNN MEEKS,individually and in his official capacity;
CHRISTINE LOUISE MEEKS,individually and in her o~eial capacity;
and ROES 1 through 10,inclusive.




                                                                                                           Page_—~ of ._._2_
                                                                                                                          Pege 1 of 1

 Form Adopted forManda(ory Use
   Judicial Council of Cahfomia                     ADDITIONAL PARTIES ATTACHMENT
SUM-200(A)(Rev. January 1, 2007]                         Attachment to Summons
~~Q`I Essential
ceb.mm   1,~Forms•
                  Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 6 of 21



     1    Fred VJ. Schwinn(SBN 225575)
          Raeon R. Raulston(SBN 255622)
 2        Matthew C. Salmonsen(SBN 302854}
          CONSUMER LAW CENTER,INC.
 3        1435 Koli Circle, Suite 104
          San Jose, California 95112-4610
 4        Telephone Number:{408)294-b100
          Facsimile Number:(408)294-6190
 5        Email Address: fied.schwinn@sjconsumerlaw.com
 .~
          Attorneys for DefendazztlCross-Complainant
 7        CLIFTON JAMES SCOTT

                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                           COUNTY OF SAN BENITO
10
          CREDIT CONSULTING SERVICES,INC.,                  Case No. CL-1$-00541
11
                                       Plaintiff,           UNLTMTTED CIVIL CASE
12                                                          (Reclassified by Cross-Complaint)
13        CLIFTON SCOTT,et al.,
                                                            CLASS ACTXON CROSS-COMPLAINT
14                                                          STATUTORY DAMAGES
                                         Defendants.
iF        CLIFTON JAMES SCOTT,on behalf of                  California Civil Code §§ 1788-1788.33
          himself and all others similarly situated,        15 U.S.C. §§ 1692-1692p
16
                                Cross-Complainant,
17
          v.
18
          CREDIT CONSULTING SERVICES,INC., a
19        California corporation; RODNEY LYNN
20        MEEKS,individually and in his offcial
          capacity; CHRISTINE LOUISE MEEKS,
21        zndividually and in her official capacity; and
          ROES 1 through 10,inclusive,;
22                                                         Complainfi Filed:    October 30,2018
                               Cross-Defendants.           Trial Date:          Not Set
23

24                     Cross-Complainant, CLIFTON JAMES SCOTT, on behalf of himself and all others J

25       similarly situated, based on information and belief and investigation of counsel, except for those ~
2b       allegations which pertain to the named Cross-Complainant or his attorneys (which are alleged on
27
         personal knowledge), hereby makes the following allegations:
28

                                                        ~i~
         CLASS ACTION CROSS-COMPLAINT                                                Case Na. CL-18-00541
              Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 7 of 21



 1                                               INTRODUCTION

 2                  1.   This is a consumer class action brought pursuant to the Califoz~nia Fait Debt

     Collection Practices Act, California Civil Code §§ 1788-1788.33 {hereinafter "RFDCPA") and the
 4
     federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-I692p, which prohibit debt collectors
 5
     from engaging in abusive, deceptive, and unfair practices. Cross-Complainant, CLIFTON SCOTT, on
 6
 7   behalf of himself and all persons similarly situated, seeks declaratory relief and an award of statutory

 8   damages against Cross-Defendants arising from their routine practice of serving unauthorized collection
 9   notices attached to official Court Summons documents, like the one served on Cross-Complainant,
10
     which do not comply with the RFDCPA, California Civil Code §§ 1788.16 and 1788.17 and the
11
     FDCPA, 15 U.S.C. §§ 1692e(9) and 1692e(11}. As a result, Cross-Defendants have engaged in
12
13   unlawful acts in connection with their attempt to collect defaulted consumer debts from Cross-

14   Complainant and the Class.
15                 2.    According to 15 U.S.C. § 1692:
1b
                           a.     There is abundant evidence ofthe use of abusive, deceptive, and unfair debt
17
            collection practices by many debt collectors. Abusive debt collection practices contribute to the
l8
19          number of personal bankruptcies, to marital instability, to the loss ofjobs, and to invasions o~

20          individual privacy.
z1                         b.     Exzsting laws and procedures for redressing these injuries are inadequate to
22
            protect consumers.
23
                           c.     Means other than misrepresentation or other abusive debt collection'
24
25         practices are available for the effective collection of debts.

26                         d.     Abusive debt collection practices are carried on to a substantial extent in

27         interstate commerce and through means and instrumentalities of such commerce. Even where
28

                                                        -2-
     CLASSACTION CROSS-COMPLAINT                                                      Case No. CL-18-00541
                  Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 8 of 21



  1              abusive debt collection practices are purely intrastate in character, they nevertheless directly

 2               affect interstate commerce.
 3
                                e.   It is the purpose ofthis title to eliminate abusive debt collection practices by
 4
                 debt collectors, to insure that those debt collectors who refrain from using abusive debt
 5
                collection practices axe not competitively disadvantaged, and to pxomote consistent State action
 b
 7              to protect consumers agaznst debt collection abuses.

 8                      3.   Moreover, the California Legislatw-e has found that:
 9                      The banking and credit system and grantors of credit to consumers are
14                      dependent upon the collection of just and owing debts. Unfair or
                        deceptive collection practices undermine the public confidence which is
Il                      essential to the continued functioning of the banking and credit system
                        and sound extensions ofcredit to consum.ers.'
12
13                                           JURISDICTION AND VENUE

14                     4.    The California Superzox Court has jurisdiction over this action pursuant to
15     Califoz~nia Cade of Civil Procedure § 414.10 and California Civil Code § 178$30{~, which allows
I6
      enforcement in any court of competentjurisdiction. The California Superior Court has jurisdiction over
17
      t}115   action pursuant fia California Constitution Article VI, § 10, which grants the Superior Court
18
19 ~ "original jurisdiction in all cases except those given by statute to other trial courts." The statutes under ~
20 ~ which this action is brought do not grantjuxisdiction on any other trial court in California.

21                     5.    This Court has jurisdiction over each Cross-Defendant named herein because, based ~
2~
      ~ on information and belief, each Cross-Defendant is a corporation or association authorized to do ~
23
      business in California and registered with the California Secretary of State, ox does sufficient business,
24
         sufficient mixumum contacts in California, is a citizen of California, or otherwise intentionally ~
25 ~ has
26 ~ avails itself of the California market through the promofiion, sale, marketing andlor distribution of
27    goads and services in California and thereby having such other contacts with California so as to render
28
      ' California Civil Code § 1788.1(a)(1).
                                                           -3-
      CLASS ACTION CROSS-COMPLAINT                                                         Case Na. CL-18-00541 I
                 Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 9 of 21



  1     the exercise of jurisdictzan over it by the California courts consistent with traditional notions of fair

 2      play and substantial justice.

                        6.   Venue is proper in the Superior Court for San Benito County, pursuant to California
 4
        Code of Civil Procedure §§ 393 and 395.5, because one or more of the violations alleged in this Cross-
 5
        Corziplaint arise in the County of San Benito.
 6
 7                                                       PARTIES

 8                      7.   Cross-Comp~ainanfi, CLIFTON SCOTT (hexeinafter "Cross-Complainant"), is a
 i!l
        natural person residing in Santa Claxa County, California. Cross-Complainant is a "consumer" as that
ail
        term is defined by 15 U.S,C. § 1692a(3} and a "debtor" as that term is defined by Califoznia Civil Code
Z1
       ~ § 1788.2(h).
12
13                      8.   Cross-Defendant, CREDIT CONSULTING SERVICES,INC.(hereinafter "CCS"),

14 ~ is a California cozporation engaged in the business of collecting defaulted consumer debts in this state
15 ~ with its principal place of business located at: 201 Jolu~ Street, Suite E, Salinas, California 93901. CCS
16
   (may be served as follows: Credit Consulting Services, Tnc., c/o Rodney Lyzul Meeks, 241 John Street,
17
     Suite E, Salinas, California 93901. The principal business of CCS is the collection of defaulted
18
19 ~ consumer debts due or alleged to be due another. CCS is regularly engaged in the business of
2d     ~ collecting defaulted consumer debts by filing and maintaining numerous czvil debt collection lawsuits
21     ~ and obtaining judgments in those lawsuits by utilizing the U.S. Mail, telephone, and Internet. CCS is a
22
       C "debt collector" as that term is defined by 15 U.S.C. § 1692a(6} anal California Civil Code § 1788.2(c}.
23
                        9.   Cross-Defiendant, RODNEY LYNN MEEKS (hereinafter "RODNEY MEEKS"},is ~
24
25     a natural person and is or was an employee, agent, officer, and/or director of CCS at all relevant times.

26     RODNEY MEEKS may be served at his current business address at: Rodney Lynn Meeks, Credit

27     Consulting Services, Inc., 201 John Street, Suite E,Salinas, California 93941. The principal purpose of
28


       CLASS ACTION CROSS-COMPLAINT                                                       Case No. CL-18-00541
               Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 10 of 21



 1   RODNEY MEEKS' business is the collection of defaulted consumex debts due or alleged to be due

 z   another. RODNEY MEEKS is a "debt collector" as that term is defined by IS U.S.C. § 1692a(6) and

 3   California Civil Code § 178$.2(c}. Cross-Complainant is informed and believes, and thexeon alleges
 4
     fihat, RODNEY MEEKS is liable for the acts of CCS because he sets and approves CCS collection
 5
 6   policies, practices, procedures and he directly participated in or directed the unlawful activities

 7   described herein.

 ~                  10.    Cross-Defendant, CHRISTINE LOUISE MEEKS (hereinafter "CHRISTINE

 9   MEEKS"), is a natural person and is or was an employee, agent, officer, and/or director of CCS at all
10
     relevant times. CHR.TSTINE MEEKS may be served at her current business address at: Christine Louise
11
     Meeks, Credit Consulting Services, Inc., 201 john. Street, Suite E, Salinas, California 93901. The
12
13   principal purpose of CHRISTINE MEEKS' business is the collection of defaulted consumer debts due

14   or alleged to be due another. CHRISTINE MEEKS is a "debt collector" as that term is defined by 15

~5   U.S.C. § 1692a(6) and Caiifarnia Civil Code § 1788.2(c). Gross-Complainant is informed and believes,
16
     and thereon alleges that, CHRISTINE MEEKS is liable for the acts of CCS because she sets and
17
     approves CCS collection policies, practices, procedures and she directly participated in or directed the
18
~9   unlawful activities described herein.

24                  11.   The true names and capacities, whether individual, corporate, associate,

21   governmental, or othei~vvise, of Cross-Defendants, ROES 1 through 10, are unknown to Cross- ',
22
     Complainant at this trine, who therefore sues said Cross-Defendants by such fictitious names. When
23
     the true names arzd capacities of said Cross-Defendants have been ascertained, Cross-Complainant will
24
     amend this Crass-Complaint accordingly. Cross-Complainant is informed and believes, and thereon
25
2(   alleges, that each Cross-Defendant designated herein as a ROE is responsible, negligently or in some

27   other actionable manner, for the events and happenings hereinafter referred to, and caused damages
28

                                                      -5-
     CLASS ACTION CROSS-COMPLAINT                                                    Case No. CL-18-00541
               Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 11 of 21



 1    thereby to the Crass-Complainant, as hereinafter alleged. Cross-Defendant, ROES 1-10, are, and each

 2    ofthem is, a "debt collector" as that term is defined by 15 U.S.C. § 1692a(b) and California Civil Code
 3
      § 1788.2(c).
 4
                      12.   At all times herein mentioned, each of the Cxoss-Defendants was the agent,
 5
      servant, employee, and/or joint venturer of hzs/her/its Co-Defendants, and each of them, and at all said
 6
 7    times, each Cross-Defendant was acting in the full course and scope of said agency, service,

 8    employment, and/or joint venture. Any reference hereafter to "Cross-Defendants" without further
 9
      qualification is meant by Cross-Complainant to refer to each Crass-Defendant, and all of them, named
10
      above.
11
                      13.   Cross-Complainant is informed and believes, and thereon alleges that at ali times
12
13    herein mentioned, Cross-Defendants, ROES 1-10, inclusive, were and are individuals, corporations,

14    partnerships, unincorporated associations, sole proprietorships, andlor other business entities organized
15    ar~d existing undez at~.d by virtue ofthe laws ofthe State of California, or the laws of some other state or
16
     foreign jurisdiction, and that said Cross-Defendants, and each of them, have regularly conducted
17
     j business in the County of San Benito, State of California.
18

19                                          FACTTJAL ALLEGATIONS

20                   14.    On a date or dates unknown to Cross-Complainant, Cross-Complainant is alleged

21   to have incurred one oz more financial obligations in the form of consumer medical accounts issued by
22
     ~ HAZEL HAWI{.INS MEMORIAL HOSPITAL (hereinafter the "alleged debt"). Cross-Complainant ~
23
     generally denies that any debt is owed. The alleged debt to HAZEL HAWKINS MEMORIAL
24
     HOSPITAL, was primarily for personal, family, or household purposes and is therefore a "debt" as that
25
2b   term is defined by 1 S U.S.C. § 1692a(5) and a "consumer debt" as that term zs defined by California i

27   Civil Code § 1788.2(fl.
28


     CLASS ACTION CROSS-COMPLAINT                                                        Case No. CL-1$-00541
                 Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 12 of 21



  1                   15.    Cross-Complainant is znformed and believes, and thereon alleges that, the alleged

 2     debt was sold, consigned, or otherwise transfez~red to Cross-Defendants for collection purposes.
 3
                      1 b.   Thereafter, on or about October 30, 2018, Cross-Defendants filed this action in an
 4
       attempt to collect the alleged debt.
 5
                      17.    Cross-Complainant zs informed and believes, and thereon alleges that, the Clerk of
 6
 7    the Superior Court duly issued its Summons in thzs action on October 30, 2Q18.

 8                    18.    Thereafter, Cross-Defendants attached a collection notice of their awn creation
 9    and design, and printed on bright yellow paper, to the Court's official Summons with a staple and
IO
      served the same an Cxoss-Complainant.
11
                      19.    A true and accurate copy of Cross-Defendants' collection notice stapled to the
12
13    Court's official Sumrn.ons that was received by Cross-Complainant in this action is attached hereto,

14    marked E~ibit "1," and by this reference is incozporated hexein.
IS                    24.    Cross-Defendants' collection notice stapled to the Court's official Summons
16
      (Exhibit"1") gives the appearance of being authorized, issued, or approved by the Court, in violation of
17
      the RFDCPA,California Civil Code § 1788.16, and the FDCPA,15 U.S.C. § 1692e(9).
1$
19                   21.     Crass-Defendants' collection notice stapled to the Court's official Summons

20    {Exhibit "1") is a "coznmunicatian" in an attempt to collect a debt, as that term is defined by 15 U.S.C.
21 ~ § 1692a{2).
z2                   22.     Cross-Defendants' collection notice stapled to the Court's official Summons
23
      (E~ibit"1"} fails to contain the notice required by the FDCPA,15 U.S.C. § 1692e{11).
24
                                CROSS-DEFENDANTS'ROUTINE PRACTICES
25
26                   23.     Tt is the standard practice and policy of Crass-Defendants to serve collection

27    notices stapled to official Court Summonses in the form of Exhibit "1" which seek to collect defaulted
28

                                                        _~_
      CLASS ACTION CROSS-COMPLAINT                                                     Case No. CL-18-00541
                Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 13 of 21




  1    consumer debts incuxred for personal, family, or household purposes.

  2                    24.   Tt is the standard practice and policy of Cross-Defendants to serve collection

       notices stapled to official Court Summonses in the form of Exhibit "1" which give the appearance of
 4
       being authorized, issued, or appxoved by the Court, in violation of California Civil Code § 1788.16 and
  5
       15 U.S.C. § 1692e(9).
 6
 7                    25.    It is the standard practice and policy of Cross-Defendants to serve collection

 8     notices stapled to official Court Summonses in the form off'Exhibit "1" which fail to contain the notice
 9     required by 15 U.S.C. § 1692e(I l).
10
                                              CLASS ALLEGATIONS
11
                      26.    Cross-Complainant brings this action on behalf of a class of all other persons
12
13     similarly situated.

X4                    27.    Cross-Complainant tentatively defines the Class as (i) all persons with addresses
15    in California (ii) to whom Cross-Defendants sent, or caused to be sent, a collection notice stapled to a
16
      j Summons in the forna of E~Zibit "l," (iii) in an attempt to collect a defaulted consumex debt, {iv)
17
      during the period one year prior to the date offiling this action through the date of class certification.
I&
19                    28.    Excluded from the Class would be any officers, directors, ar legal representatives

20    of Cross-Defendants, and any judge, justice, or judicial officer presiding over #his matter and the
21    members of their immediate families and judicial staff. Cross-Complainant xeserves the right to modify
22
      the Class definition and class period based on the results of discovery.
23
                      29.    The Class is sa numerous that joinder of all members zs impractical.              On
24
      information and belief, collection notices stapled to official Court Summonses in the form of E~ibit
25
26 ~, "1" have been served on dozens, if not hundreds of California Class members.
27                    30.    Cross-Defendants have acted with respect to the Class, in a manner generally
28


      CLASS ACTIQN CROSS-COMPLAINT                                                        Case No. CL-18-00541
                Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 14 of 21



  1    applicable to Cross-Complainant and each Class member. There is awell-defined community o£

 2     interest in the questions of law and fact involved in this action, which affects all Class members.
 3
       Questions of law and fact common to the Class predominate aver any questions peculiar to individual
 4
       Class members. The common questions include:
 5
                              a.   Whether Cross-Defendants are debt collectors;
 6
 7                            b.   Whether Cross-Defendants sent Cross-Complainant and the Class a

 8             collection notice stapled to a Summons in the form ofExhibit "1," which give the appearance of
 ~9
               being authorized, issued, or approved by the Court, in violation of California Civil Code §
10
               1788.16 and 15 U.S.C. § 1692e(9); and
I1
                              c.   Whether Cross-Defendants sent Cross-Complainant and the Class a
12
13            collection notice stapled to a Summons in the form of Exhibzt "l," which failed to contain the

14            notice required by 15 U.S.C. § 1692e(11).
15                    31.   There are no individual questions of law or fact, other than whether Cross-
16
      ~ Defendants served an offending collection notice stapled to a Summons on the Class member, which',
17
      ~ can be determined by ministerial inspection of Cross-Defendants' records.
18
19                    32.   Cross-Complainant will faixly and adequately represent arzd protect the interest of ~

20    the Class members.      Cross-Complainant is committed to vigorously litigating this matter.       Cross-

21    ~ Complainant has retained counsel experienced in handling class claims and litigation brought pursuant ~
22
      ~ to various consumer protection statutes, including the federal Fair Debt Collection Practices Act, 15 ~
23
      U.S.C. §§ 1692-1692p ("FDCPA"}, the California Rosenthal Fair Debt Collection Practices Act,
24
      California Civil Code §§ 1788-1788.33 ("RFDCPA."), and the California Fair Debt Buying Practices
25
26    Act, California Civil Code §§ 178$.50-178$.64 {"CFDBPA"}. Neither Cross-Complainant nor his

27    counsel have any interests which might cause them not to vigorously pursue this claim. Cross-
2$


      CLASS ACTION CROSS-COMPLAINT                                                      Case No. CL-18-00541
               Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 15 of 21



  1   Complainant and his counsel will vigorously pursue this matter.

 2                    33.   Cross-Complainant's claims axe typical of the claims of the other membexs of the
 3
      Class in that Cross-Complainant and other Class members were similarly haar~mmed by the actzons of
 4
      Cross-Defendants and the claims alleged herein all arise from the same operative facts and are based on
 5
      the same legal theories. Cross-Complainant is a member of the Class he seeks to represent and he has
 6
 7    suffered harm due to the unfair, deceptive, and unlawful practices of Cross-Defendants.

                      34.   Cross-Defendants have acted or refused fa act, with respect to some or all issues
 9    presented in this Cross-Complaint, on grounds generally applicable to the Class, thereby making it
10
      appropriate to provide relief with respect to the Class as a whole.
11
                      35.   A class action is a superior method for the fair and efficient adjudication of this
12
13    controversy. Most of the Class members who received collection notices stapled to Stunrxzonses in the

14    form of Exhibit "1" have no kr~:owledge that theix rights are being violated by illegal collection
15    practices. The interest of the Class members in individually cantzolling the prosecution of separate
16
      claims against Cross-Defendants is small because the maximum damages in an individual action are
17
      $1,000, pursuant to California Civil Code § 1788.17, and 15 U.S.C. § 1692k(1}(2)(A}. Management of
18
19    this class action is likely to present significantly fewer difficulties than those presented in many other'

20 1 class actions.
21                    36.   A class action is the best available method of the efficient adjudication of this ~
22
      litigation because individual litigation of Class membexs' claims would be impracticable and unduly
23
      burdensome to the courts, and have the potential to result in inconsistent ox contradictory judgments.
24
zs    There are no unusual difficulties likely to be encountered in the management ofthis litigation as a class

26    action. A class action pxesenfs fewer management pxoblems and provides the benefzts of single

27    adjudication, economies ofscale, and comprehensive supervision by a single court.
28
                                   ___
                                                        - 10
      CLASS ACTION CROSS-COMPLAINT                                                      Case No. eL-18-00541
                Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 16 of 21



 1                    37.     Certification of the Class under California Code of Civil Procedure § 382 is

 2    appropriate in that:
 3
                               a.   The questions of law or fact common to the members of the Class
 4
               predominate over any questions affecting only individual members; and
 5
                               b.   A class action is superior to other available methods fox the fair and efficient
 6
 7             adjudication ofthe controversy.

 8                    38.    Certification of a class under California Code of Civil Procedure § 382 is also
 9    appropriate in that Cross-Defendants acted on grounds generally applicable to the Class, thexeby
za
      .making appropriate declaratory relief with respect to the Class as a whole.
11
                     39.     Cxoss-Complainant and the Class are entitled to an award of attozxiey fees and
12
13    costs against Cross-Defendants, pursuant to the R.FDCPA, California Civil Code § 17$8.17, and the

14 ~ FDCPA, 15 U.S.C. 1692k(a)(3).
15                                          FIRST CAUSE OF ACTI01~1
16
                        ROSENTHA.L FAIR DEBT COLLECTION PRACTICES ACT
17
                     40.     Cross-Complainant brings the first cause of action against Cross-Defendants on
18
19    behalf of himaeif and the Class, undex the California Rosenthal Fair Debt Collection Practices Act

20   ("RFDCPA"}, California Civil Code §§ 1788-17$8.33.

21                   41.     Cross-Complainant repeafs, realleges, and incorporates by reference all preceding
22
     paragraphs as though fully set forth herein.
23
                     42.     Cross-Camplaznant is a "debtor" as that term is defined by California Civil Code §
24
     I, I788.2(h).
25
26                   43.     Cxoss-Defendant, CCS, is a "debt collector" as that term is defined by California

27   Civil Code § 1788.2(c).
28

                                                         -11-
     CLASS ACTION CROSS-COMPLAINT                                                         Case No. CL-18-OQ541
                 Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 17 of 21



 1                     44.   Cross-Defendant, RODNEY MEEKS,is a "debt collector" as that term is defined

 z    by California Civil Code § 1788.2(c).

                       45.   Cxoss-Defendant, CHRISTINE MEEKS, is a "debt collector" as that tezm is
 4
      defined by California Civil Code § 1788.2(c).
 5
                       46.   The financial obligation alleged to be owed by Cross-Complainant to Cross-
 6
 7    Defendant, CCS,is a "consumer debt" as that term is defined by Caiifarnia Civil Cade § 1788.20}.

 8                     47.   Cross-Defendants' collection notice stapled to the Siunmons gives the appearance
 9    of being authorized, issued, oz approved by the Court, in violation of California Civil Code §§ 1788.16
10
      and 1788.17.'
                  -
11
                       48.   Cross-Defendants failed to include the notice required by 15 U.S.C. § 1692e(11)
12
13    in their collection notice, in violation of California Civil Cade § 1788.17.'

14                     49.   As aresult of Cxoss-Defendants' violations ofthe RFDCPA,Cross-Complainant is
15    entitled to an award of statutozy damages in an amount not to exceed $1,000, pursuant to California
16
     ~ Civil Code § I788.17.~
17
                       50.   As a result of Cross-T7efendants' violations of the RFDCPA,the Class is entitled j
I8
19   to an award of statutory damages in an amount not to exceed the lesser offive hundred thousand dollars

20   ($500,000) ox 1 percent of the net worth of each Cross-Defendant, pursuant to California Civil Code §
21   1788.17.5
22
                      51.    As a result of Cross-Defendants' violations of the RFDCPA, Cross-Complainant ~
23
     ~ and the Class are entitled to an award of reasonable attorney's fees and costs, pursuant to California ~
24
     Civil Code § 1788.27.s
25
26   '-   Incorporating by reference 15 U.S.C. §§ 1b92e(9).
     3    Incozparating by reference 15 U.S.C. §§ 1692e(11).
~7   4    Incorporating by reference 15 U.S.C. §§ 1692k(a)(2}(A) and (B)(i).
     5    Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B)(ii).
28
     ~    Incorporating by reference 15 U.S.C. §§ 1692k(a)(3).
                                                        -12-
     CLASS ACTION CROSS-COMPLAINT                                                      Case No, CL-1$-00541 I
              Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 18 of 21



 1                   52.   Pursuant to California Civil Code § 1788.32, the remedies provided under

 2    California Civil Cade § 1788.17 are intended to be cumulative and in addition to any othex procedures,

      rights or remedies that Cross-Complainant and the Class may have under any other provision oflaw.
 4
                                        SECOND CAUSE OF ACTION
 5
                                FAIR DEBT COLLECTION PR.A.CTICES ACT
 6
 7                   53.   Crass-Complainant bxings the second cause of action against Crass-Defendants on

      behalf of himself and the Class, under the federal Fair Debt Collection Practices Act("FDCPA"), 15
 9 ~ U.S.C. §§ 1692-1692p.
10
                      54. Cross-Complainant repeats, realieges, and incorporates by reference all preceding
I1
     ~ paragraphs as though fully set forth herein.
12
   i
13                    55. Cross-Complainant is a "consumer" as that term is defined by the FDCPA, 15

14   U.S.C. ~ 1692a(3).
IS                  56.    Cross-Defendant, CCS, is a "debt collector" as that term is defined by the FDCPA,
16
     ~ 15 U.S.C. § 1692a(6).
17
                    57.    Cross-Defendant, RODNEY MEEKS,is a "debt collector" as that term zs defined
18
19 ~ by the FDCPA, 1S U.S.C. § 1692a(6).
24                  58.    Cross-Defendant, CHRISTINE MEEKS, is a "debt collector" as that term is

21   defined by the FDCPA,15 U.S.C. § 1692a(6).
22
                    59.    The financial obligation alleged to be owed by Cross-Complainant is a "debt" as ~
ZJ
     that term is defined by the FDCPA,15 U.S.C. § 1692a(5).
24
                    60.    Cross-Defendants' collection notice stapled to the Summons gives the appearance
25
26   of being authorized, issued, or approved by the Court,in violation of 15 U.S.C. § 1692e{9).

27                  61.    Cross-Defendants' collection notice failed to include the notice required by 15
28

                                                      -13-
     CLASS ACTION CROSS-COMPLAINT                                                    Case Na. CL-1$-04541 1
                  Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 19 of 21



 1     U.S.C. § 1692e(11).

 2                      62.      As a result of Crass-Defendants' violations of the FDCPA, Cross-Complainant is
 3
      entitled to an award of statutory damages in an amount not to exceed $1,004, pursuant to 15 U.S.C. §§
 4
      1692k(a)(2)(A) and (B)(i).
 5
                        63.     As a result of Cross-Defendants' violations of the FDCl'A, the Class is entitled to
 6
 7    an award of statutory damages in an amount not to exceed the lesser of five hundred thousand dollars

 8    ($500,000} ox 1 percent ofthe net worth of each Cross-Defendant, pursuant to 15 U.S.C. §§ 1.692k(a}(2)
 9    (B)(ii).
10
                        64.     As a result of Cross-Defendants' vioiatinns of the FDCPA, Czoss-Complainant
11
      and the Class are entitled to an award of reasonable attorney's fees and costs, pursuant to 15 U.S.C. §§
12
13    1692k{a)(3).

14                                              REQUEST FOR RELIEF
15               Cross-Complainant requests that this Court:
16
                              a) Assume jurisdiction in this proceeding;
17
                              b) Declare that Cross-Defendants violated the Rosenthal Fair Debt Collection
18
19                               Practices Act, California Civil Code §§ 1788.16 and 1788.17;

Za                         c} Declare that Cross-Defendants violated the Fair Debt Collection Practices Act,
21                               15 U.S.C. §§ 1692e(9) and 1692e(11);
22
                           d) Award Cross-Coznpiainant statutory damages in an amount not to exceed $1,000,
23
                                 pursuant to 15 U.S.C. §§ 1692k(a)(2)(A) and (B)(i);
24
                           e) Award the Cass statutory damages in an amount not to exceed the lesser of five
25
26                               hundred thousand dollars ($500,000) or 1 percent of the net worth of each Cross-

27                               Defendant, pursuant to California Civil Code § 1788.17;'
28
     I' Incorporating by reference 15 U.S.C. §§ 1692k{a)(2)(B){ii).
                                                              __.. __.
                                                      -14-
      CLASS ACTION CROSS-COMPLAINT                                                          Case Na. CL-18-00541
            Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 20 of 21



 1                  f} Award Cross-Complainant and the Class the cos#s of this action and reasonable

 2                     attorney's fees, pursuant to 15 U.S.C. § 1692k(a)(3) and Califoznia Civil Code §§
 3
                       1788.1?; anal
 4
                    g) Award Cross-Complainant and the Class such othex and further relief as may be
 5
                       just and proper.
 6
 7                                                  CONSUMER LAW CENTER,INC

 8
     Dated: December 19 2018                        By: ./ -~
 9                                                  O Fred W.Schwinn(SBN 225575)
10                                                  ❑ Raeon R. Roulston(SBN 255622)
                                                    ❑ Matthew C. Salmonsen(SBN 302854)
11                                                  CONSUMER LAW CENTER,INC.
                                                    1435 Koll Circle, Suite 104
12                                                  San Jase, California 95112-4610
13                                                  Telephone Number:(408)294-6100
                                                    Facsimile Number:(408)294-6190
14                                                  Email Address: fred.schwinn@sjconsumerlaw.com
IS                                                  Attorneys for Defendant/Cross-Complainant
lb                                                  CLIFTON SCOTT

17
18
19
20
21
22
23
24
2S
26
27
28

                                                 -15-
     CLASS ACTION CROSS-COMPLAINT                                               base No. CL-18-00541
r
                        Case 5:19-cv-00332-SVK Document 1 Filed 01/18/19 Page 21 of 21
                                                                                                             ~r-
                                                    t
            _..,.                                    ~
                                                                                                                                                   J~~^~
                                           S'UIVtMC?NS                                                                   FOR CO{/RT'OSE OtiLY
                                     (C17"~tClO~ JLIDIC                                                              tso~oraRn osnotin coRreJ
     NOTICE T'O L7~ ~NbAT~I't':                                        ~~ r~ c
     (AV1S0.4L DF7VI,~tNl~~C~O);                                    ~-~ rll               t~~   c
                                                                    '
                                                                    j L7: i u'            ~;' r°       ~';
       CLIFTON SCOTT                                                                          CJ.      C"J
                                                                    lJ `~~
                                                                              fU       ~ fV~
                                                                       v      ~          J_ ~
                                                                                                    -v
                                                                             GU          K7 j~
                                                                   C7 ~      C       ,   Ol ~       fU
       and Does 1. ~0 10, in:clusave                               Ol ~S.    I           n f~       tU
                                                                        ~~ ~               ~ ~r
     YOU ARC BEI~t~ SUED B`! PLAt~lTIFF
     (LO ESTA D~M~11V~ANUU ;~L. C1~MM~ND~'                        ~ ~" ~              f ° o~v .r~
       C12EDIT CONSC7LS'IN~ SERVICES,INC                          ~
                                                                  a-   ~ ~
                                                                         ~           ~ ~   m ,-+
                                                                                       c~: -~ ~
                                                                 L n       r       .1,.    N ;.
       a California Corporation                                                    _L     p~ ~' o
                                                                  n~ gym, ~
                                                                 -t       ~        «      t,~~ N ~-,
       NOTICEF You have been sued.The court may c                puj =~ f7     ..         ~      —~         ~ heard unless you respond within 30 days.
       Read the informatlon'below..                      i,, ;' ~ r% °' n o°
         You have 30 CALENDAR DAYS after this sui ~ tv rD                      ~:;~
                                                                                       di
                                                                                                            n you to fi(e a written response at this court
       and have a copy served on the plaintiff. A lets   O O ~.. 5i h ~ CZ.                                 Your written response must !ae in proper
       legal form if you want.the court to hear you+• c                                                    you can use for your resparse. Yau can
      find these court forms and-more information,      rn   a    ~           ~;      ca. ~._, w           etp Cenfer (www.courtinto.ca.govlseifhelpj,
       your counfy law Fibrary, or the courthousene                                                        fee,asK the court clerk #or a fee waiver form
      If you. do nat file your response on time, you ~ ~ cn n~                                            rr wages,:,money, and pCoperty may be taken
      without  further  warning from:the courk.'                            :;       cn
        There are.other legal requirements. You m. ~ ro     =~ c N ~k~ o N ~
                                                                                    Q =r v               ~. !f you da,nof know an attorney, you may
      want to call an at#orney referral service.. !f yc ~ ~U ~ aF ~ m ~i•                                  be eligible for tree legal services from a
      nonprofit legal services program. You can is                       ~;;,• D m ;~          ~D       afffornia  Legal Services Web si4e
                                                           cn °
                                                           c   -o .:
     (www.lawhelpcalefornia.org},the Ca!(fornla C                                         c:, T1        courtlnfo.ca.gov/selfhelp), or by cont~cttng
      your local court or county bar association. N         h   d       y         ~       ~            or waived fees anct costs on any settlement
      nr arbitration award of $10,000 ar more trra r                                                   31tl before the court will dismiss the case.
      AVISOt to han tlemandatlo. Si no responde                                                        idir en su contra sin escucher su version. Lea
      la information a continuation.                      cn p                          `~ ~
        Tfene 30 BIAS DE CALENDARlO despues ~             41 ~                           ~ o          apeles legates Para presentar una respuesfa
      por escrlPo en esfa torte y hater gue se ent~       y' ~; E                       ~. ~,          Carta o una ilamada telefanica no to protegee.
     Su respuesta por escrlto fiene que estar en                      ~:                n, m         arocesen su caso en!a torte. Es posJ6le que
      haya un farmularlo que usted pueda usarpr         ` ro ~=                       ;~ ~           stos formularios de!a tortey mas
     information en e!Genfro de Ayuda'de /as C           n a,                         ~'    '        a.gov/setfheip/espanol~,en la bib!lofeca de
     teyes de su condado o sn la torte qus Je qu        ~'    ' •z~                   D             i cuota de presentac%n,plda al secretario
     de la torte que le de un formularlo de'exen~       ~o                            w             eta su respuesta aliempo,puede perder e!
     caso por fncump/Imiento y la torte le podrl                                                    r~ mas advertencla.
        Nay afros requtsl#os lega/es. Es recomei                    f                o             dlatamente. St no conoce a un abogado,puede
     /tamar a un servlclo de remfston a abogadc                                     ..'-'           es poslble que cump/a con losregulsitas para
     abfener'servlclos legates gratulfos de un p                                                  's du lucro. Puede encontrar estas grupos s!»
     fines de lotto en e!sifio web de Callfomia                                                    n1a.orgj, en e1 Centro de Ayuda de las Codes
     de Gallfornia,(wivw.courtlnfa.ca.gov/seffh~                  •~~                             eta con la torte o e!colsglo de abagados locates.
     AVISO:Por ley, la torte tJene derecho a rec                 ~"                               7s pvr imponer un gravamen sabre cualquler
     recuperation de ~7C1,Q00 o mas de valor re                  ~                                ~nceslan de arbitrate en un oasn da derecho civil.
     Tiene gue pagan elgravamen de!~ carte a                    ~;-                               el Casa.


      SUPERIOR COt7RT OE' CALZFOR.N:                                    ~                                                                        "
      LIMITED CIVrL
      450. FOURTH S'~REET/IiO~LTSTE'                                   E
    The name, address, and telephone number o                          ~~                          attorney, is:
    (EI Hombre, Ia direction y el numero deleteh                                                  !demandante que no time abogado, es):
      HERENDEEN & BRY.AN (831) 7
      MacDonald BryanjState Lic.
      119 Cayuga Street/P O Box
      Salinas., CA 93902

    (Fech&)          O CT e~ ~ ZO~S            t                                        ~~`~_,~"'~i~th                                           (Adjunto)
    (For proof of service.of This summons, use F                                   ~S-Oi0))
    (Para prueba de entrega de esta cRallon usa o~ ,~,..._._.                      mans,(POS-010)).
                                       N0710E TO TFtE PERSON SERVED: You are served.
                                       1.    as an individual defendant.
                                       2.8as the person sued under the fictitious name of (specity):

                                         3. ❑ on behalf at (specJiy):

       ~~~~                                under;    GCP 416.14(corporation)                                            CCP 416.60(minor)
        ...rs'                                       GCP 416.20(defunct corporation)                                    CCP 418.70(conservatae}
                                                     GCP 416,40(association orpartnership}                              CCP 416.90(authorized person)
                                                     other;(specify):.
                                         4, Q by personal delivery on{date):                                                                             PaOe 1 ofi

     Fam Adopted for MarclaW+y Usu                                                                                               Codaet GMq Aroeodute par.472.20,165
       Judklal Caunci 01 CaStomla                                           ~U~~o~S
     SU61400(Roo.Joy 7.2008
